DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the parallel resonator" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A parallel resonator is provided for in claim 10, however claim 15 is dependent upon claim 9, not claim 10.
For examination purposes, claim 15 will be interpreted to be dependent upon claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamine (US PGPub 20160094198).
As per claim 1:
Takamine discloses in Fig. 2:
An acoustic wave filter device (elastic wave filter, with elastic being equivalent to acoustic, para [0102]) comprising: 
a first acoustic wave filter (first filter section 14) and a second acoustic wave filter (second filter section 15) provided on a piezoelectric substrate (2); 
an insulating layer (insulating film 26, which may be a polyimide resin, para [0062]) that is provided on the piezoelectric substrate; 
a first wiring conductor (electrical connection shown between elastic wave resonator 13 and first filter section 14) electrically connected to an electrode of the first acoustic wave filter; 
a second wiring conductor (electrical connection shown between elastic wave resonator 13 and second filter section 15) electrically connected to an electrode of the second acoustic wave filter, the first wiring conductor and the 
and a ground conductor located between the insulating layer and the piezoelectric substrate in a region circumscribing the first wiring conductor and the second wiring conductor on the insulating layer in plan view (related Fig. 1 shows transducers 16a-c, 17a-b, 21a-c, & 22b-c being connected to ground opposite connections to node 13a and reception terminal 7, which are illustrated as a conductive plane below elastic wave resonator 13, as highlighted by the examiner below).

    PNG
    media_image1.png
    309
    555
    media_image1.png
    Greyscale

Fig. 1: Examiner-highlighted conductive ground plane of Takamine Fig. 2
	
	Takamine does not disclose:
the insulating layer has a smaller dielectric constant than the piezoelectric substrate.

As a consequence of the combination, the insulating layer (polyimide, 2.78-3.5) has a smaller dielectric constant than the piezoelectric substrate (Lithium Niobate, ~85).

	As per claim 2:
Takamine discloses in Fig. 2:
at least a portion of the ground conductor is provided in a gap portion between the first wiring conductor and the second wiring conductor in the region in plan view (see Fig. 1 above).

	As per claim 3:
Takamine discloses in Fig. 2:
the ground conductor is integrally provided in a region from a portion overlapping the first wiring conductor to a 19portion overlapping the second wiring conductor in plan view (see Fig. 1 above).

	As per claim 4:
Takamine discloses in Fig. 2:


	As per claim 5:
	Takamine does not disclose:
a portion of the insulating layer overlapping the first wiring conductor in plan view and a portion of the insulating layer overlapping the second wiring conductor in plan view have different thicknesses.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the insulating layer for each of the wiring conductors such that the edges taper at the edges of the insulating layer, as Takamine discloses the insulating layer as a polyimide resin, and tapering at the boundaries of a film formed by a resin is a natural effect of viscosity that requires further action (such as cutting) or a boundary edge (such as a wall) to form a vertical edge, thus forming a taper provides the benefit of forming an insulating film with resin using fewer steps to form the insulating film.
	As a consequence of the combination, a portion of the insulating layer overlapping the first wiring conductor in plan view and a portion of the insulating layer overlapping the second wiring conductor in plan view have different thicknesses, as the area directly underneath wiring conductor and the edge area of the film would have different thicknesses.


	Takamine discloses in Fig. 2:
pass bands of the first acoustic wave filter and the second acoustic wave filter at least partly overlap each other (first and second filter sections may be used to provide a balanced output, para [0076], which are two equal signals offset in phase, thus requiring the filter sections to have overlapping passbands).
	
	As per claim 7:
	Takamine discloses in Fig. 2:
one ends of the first acoustic wave filter and the second acoustic wave filter are electrically connected to each other (both connect to the same side of elastic wave resonator 13).

	As per claim 9:
	Takamine discloses in Fig. 2:
the second acoustic wave filter includes a series resonator (elastic wave resonator 13) and two longitudinally coupled resonators (longitudinally coupled resonator-type elastic wave filter units 21 & 22) that are electrically connected between an input terminal of the acoustic wave filter device (common node 8) and an output terminal (reception terminal 7) of the acoustic wave filter device.

	As per claim 11:
	Takamine discloses in Fig. 2:


	As per claim 12:
	Takamine discloses in Fig. 2:
the ground conductor, the insulating layer, the first wiring conductor, and the second wiring conductor are laminated in this order on a first main surface of the piezoelectric substrate (on the piezoelectric substrate, Takamine shows the ground conductor, overlapped by the insulating layer, which is overlapped by the first wiring conductor and the second wiring conductor, whereas the first and second wiring conductors may be considered to be overlapped in that order in going from left to right of Fig. 2 of Takamine, which may correspond to the interpretation of the limitation as per para [0030] and Fig. 2 of the present disclosure).

	As per claim 17:
	Takamine discloses in Fig. 2:
each of the two longitudinally coupled resonators is 22provided on the piezoelectric substrate and includes three pairs of interdigital transducer electrodes (21a-21c and 22a-22c) and a pair of reflectors sandwiching the three pairs of interdigital transducer electrodes (para [0047]).


	Takamine discloses in Fig. 2:
the first wiring conductor and the second wiring conductor are provided on an upper surface of the insulating layer; a notch is provided in the upper surface of the insulating layer; 
and the notch separates the first wiring conductor from the second wiring conductor (insulating layer is not provided in area between first and second wiring conductors).

Claims 8, 14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Takamine (US PGPub 20160094198) as applied to claim 1 above, and further in view of Takamine (US PGPub 20130154763, hereinafter Takamine 2)
The resultant combination discloses the acoustic wave filter of claim 1, as rejected above.
As per claim 8:
Takamine discloses in Fig. 2:
the first acoustic wave filter includes a series resonator (elastic wave resonator 13) and two longitudinally coupled resonators (longitudinally coupled resonator-type elastic wave filter units 16 & 17) that are electrically connected between an input terminal (common node 8) of the acoustic 20wave filter device and an output terminal (reception terminal 7) of the acoustic wave filter device.
Takamine does not disclose:

Takamine 2 discloses:
Two series resonators (surface acoustic wave resonators 41 & 42) in series with a longitudinally coupled filter 23) in a reception filter (20) of a multiplexer (duplexer 1).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the series resonator of Takamine to be formed as a plurality of series resonators to reduce the power consumption per unit area, as taught by Takamine 2 (para [0038]).
	As a consequence of the combination, the first acoustic wave filter includes two series resonators.

	As per claim 14:
	Takamine discloses:
the series resonator is a surface acoustic wave resonator (para [0102]) that is provided on the piezoelectric substrate and includes a pair of interdigital transducer electrodes (para [0047]).
	Takamine does not disclose:
each of the two series resonators is a surface acoustic wave resonator that is provided on the piezoelectric substrate and includes a pair of interdigital transducer electrodes.
	As a consequence of the combination of claim 8, each of the two series resonators is a surface acoustic wave resonator that is provided on the piezoelectric substrate and includes a pair of interdigital transducer electrodes.

	As per claim 16:
Takamine discloses in Fig. 2:
each of the two longitudinally coupled resonators is provided on the piezoelectric substrate and includes three pairs of interdigital transducer electrodes (16a-16c and 17a-17c) and a pair of reflectors sandwiching the three pairs of interdigital transducer electrodes (para [0047]).


Claims 10 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Takamine (US PGPub 20160094198) as applied to claim 9 above, and further in view of Fujiwara et al. (US PGPub 20140113571)
The resultant combination discloses the acoustic wave filter of claim 9, as rejected above.
The resultant combination does not disclose:
the second acoustic wave filter further includes a parallel resonator connected between a path connecting the two longitudinally coupled resonators and the output terminal and a ground terminal.
	Fujiwara discloses in Fig. 7:
An auxiliary circuit (210) comprising a parallel resonator (resonator 214), connected between a path connecting two longitudinally coupled resonators (longitudinally coupled resonators R202 and R203) and an output terminal (205) 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to connect the auxiliary circuit of Fujiwara between the terminals of the transmission and reception terminals of the multiplexer of Takamine to provide the benefit of reducing degradation in an isolation characteristic due to temperature changes, as taught by Fujiwara, para [0084]).
	
	As per claim 15 (as best understood):
	The resultant combination discloses:
the series resonator is a surface acoustic wave resonator (para [0102]) that is provided on the piezoelectric substrate and includes a pair of interdigital transducer electrodes (para [0047]).
	The resultant combination does not disclose:
the parallel resonator is a surface acoustic wave resonator that is provided on the piezoelectric substrate and includes a pair of interdigital transducer electrodes.
	Fujiwara discloses in Figs. 7 & 8:
The auxiliary circuit and the parallel resonator (214) is provided with the multiplexer on a single piezoelectric substrate (207), and that the parallel resonator may be a surface acoustic wave resonator (para [0089]) that includes a pair of interdigital transducer electrodes (para [0037]).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Takamine (US PGPub 20160094198) as applied to claim 12 above, and further in view of Ono (US PGPub 20170331456)
The resultant combination discloses the acoustic wave filter of claim 12, as rejected above.
The resultant combination does not disclose:
input terminals of the first and second acoustic wave filters, output terminals of the first and second acoustic wave filters, and a ground terminal are provided on a second main surface of the piezoelectric substrate.
	Ono discloses in Fig. 25:
That filters for a multiplexer may comprise via wirings (43) so as to provide connection terminals (46) on a second main surface (bottom) opposite the surface (top) comprising acoustic filters (transmit filter 30) of a multiplexer (duplexer, para [0089]) as a possible filter arrangement for piezoelectric substrates (10).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the input terminals of the first and second acoustic wave filters, output terminals of the first and second acoustic wave filters, and a ground terminal are provided on a second main surface of the piezoelectric substrate, as an art-recognized configuration used for piezoelectric filters that provides the benefit of a varying the design parameter of a desired positioning of the surface acoustic wave filters in relation to the chip circuit.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843